DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler Hardman on 3/12/2021.
The application has been amended as follows: 
Claim 1, line 25 “and includes the first array direction” is deleted.
Claim 1, line 26-27 “comprises a plurality of element antennas arranged” is amended to –comprises the plurality of transmission elements arranged--. 
Claim 5, line 4-5 “and includes the second array direction” is deleted.
Allowable Subject Matter
Claims 1-3 and 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Kishigami et al (US 20190067835) does not teach nor make obvious (claim 1) wherein each of the plurality of transmission antennas comprises a plurality of element antennas arranged in line in the third direction, (claim 3) the first transmission antenna and the third transmission antenna have an antenna interval of a distance corresponding to a value N><2xd obtained by multiplying a number N of the plurality of reception antennas by a distance 2xd, and the plurality of reception antennas have an antenna arrangement including at least one part in which reception antennas are arranged with an antenna interval of the distance 2xd.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648